FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                   December 5, 2016
                                   TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                      Clerk of Court

 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                  Nos. 15-1276 & 16-1023
 v.
                                              (D.C. No. 1:12-CR-00242-WJM-1)
                                                          (D. Colo.)
 REYNA MENDOZA-HARO,

          Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before GORSUCH, O’BRIEN, and BACHARACH, Circuit Judges.


      The dispute before us is a narrow one and comes to us this way. Reyna

Mendoza-Haro pleaded guilty to federal drug charges involving the distribution of

methamphetamine. Because of her substantial assistance to the government the

district court issued a below-guidelines sentence. Some time later Ms. Mendoza-

Haro filed a motion under 18 U.S.C. § 3582(c)(2) seeking a further reduction in

her sentence. The district court granted relief only in part. Ms. Mendoza-Haro




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
then filed a motion for reconsideration but the district court denied that motion.

It is only that last ruling now before us.

      Even when it comes to that ruling we face but one question. Because of

concessions by both sides at oral argument the only issue remaining for us to

resolve is whether the district court premised its decision to deny relief on a legal

error. Ms. Mendoza-Haro suggests that the district court’s ruling exhibits an

erroneous belief that it lacked the lawful power to consider post-sentencing

conduct when entertaining a § 3582(c)(2) motion.

      We don’t see it that way. This court presumes that district courts are aware

of the sentencing discretion the law affords them. See, e.g., United States v.

Fonseca, 473 F.3d 1109, 1112 (10th Cir. 2007). And Ms. Mendoza-Haro fails to

give us reason to depart from that presumption in this case. After

“commend[ing]” Ms. Mendoza-Haro’s post-sentencing rehabilitative efforts, the

district court proceeded to explain that it was

      not persuaded to modify its analysis as stated in the Reduction Order.
      The Court previously found that, given Defendant’s central role and
      involvement in the underlying conspiracy, a proportional reduction of
      the sentence from the former guideline sentencing range to the
      amended one was inappropriate in this case because it would not
      “result in a revised sentence which comports with the statutory
      sentencing factors set out in § 3553(a).” Nothing in either the Motion
      for Reconsideration or the Motion for Indicative Ruling provide a
      basis to alter this finding, nor does it provide cause to find that a
      “substantial issue” has been raised under Rule 37(a)(3).




                                         -2-
Far from disregarding Ms. Mendoza-Haro’s post-sentencing conduct, the court

praised her for it. The court then proceeded to explain its view that those efforts,

while commendable, were not enough to “persuade[]” it to “modify” its previous

sentence given the seriousness of Ms. Mendoza-Haro’s crime. All this is

consistent with a court aware of its power to alter a sentence but unconvinced by

the arguments offered for doing so. Nothing here compels the conclusion that the

court considered itself legally disabled from considering Ms. Mendoza-Haro’s

post-sentencing rehabilitative efforts. Our presumption that the district court

knows and follows the law stands and the judgment is affirmed.

                                               ENTERED FOR THE COURT


                                               Neil M. Gorsuch
                                               Circuit Judge




                                         -3-